EXHIBIT 10.10

HealthStream, Inc. (the Company)

Summary of Director and Executive Officer Compensation

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. For
fiscal year 2019, each director received an annual retainer of $5,000, except
for the Audit Committee Chair and Nominating and Corporate Governance Chair, who
received an additional annual retainer of $7,500, and the Compensation Committee
Chair, who received an additional annual retainer of $2,000. Non-employee
directors also received a $20,000 flat-fee, except for members of the Audit
Committee who received $22,500, for board and committee meeting attendance and
participation in lieu of per meeting fees.

In addition to the cash compensation set forth above, each non-employee director
is eligible to receive a nondiscretionary annual grant of restricted share
units. The restricted share units are granted annually and vest ratably over a
three-year period.

Director compensation for 2020 has not yet been determined by the Compensation
Committee.

II. Executive Officer Compensation. The following table sets forth the current
base salaries and fiscal 2019 performance bonuses to be provided to our
executive officers upon review and approval by the Compensation Committee,
including the individuals who the Company expects to be its Named Executive
Officers for 2020.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Officer

  

Current Base Salary

  

Fiscal 2019 Bonus Amount*

  

 

Robert A. Frist, Jr.

  

$345,050

  

$138,020

  

 

J. Edward Pearson

  

$339,900

  

$135,960

  

 

Michael Sousa

  

$339,900

  

$135,960

  

 

Scott A. Roberts

  

$250,000

  

$46,937

  

 

Jeffrey D. Cunningham

  

$292,520

  

$87,756

  

 

Michael M. Collier

  

$272,950

  

$81,885

  

 

Trisha L. Coady

 

$253,450

 

$76,035

 

 

M. Scott McQuigg

 

$250,000

 

$70,963

 

 

* Fiscal 2019 bonus amounts remain subject to review and approval by the
Compensation Committee.

Base salary adjustments for 2020, bonus targets for 2020 cash bonuses, and 2020
equity grants for executive officers have not yet been determined by the
Compensation Committee.

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding Director and Named Executive Officer
compensation will be contained in the Company’s 2020 Proxy Statement.

 